Claims 1 to 27, 43, 56 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 it is unclear if the gelled composition is present in a subterranean zone or not.  The instant claims includes language that the gelled composition is formed in a subterranean zone but this does not necessarily mean that it is present in such a zone.  This is more of a product by process limitation than a physical limitation.  For prior art purposes the Examiner will consider this language as requiring that the gelled composi-tion be present IN a subterranean zone as this appears to be applicants’ intention in light of their comments.  Clarification is required though.  The Examiner notes that appli-cants could simply change the language to read “wherein the gelled composition is present in a subterranean zone”.  
	As an aside the Examiner notes that the language “selected from among…” as found in claim 2 should be amended to reflect proper Markush terminology.  This applies to claim 43 as well.
	Likewise claim 13 should be amended to reflect proper Markush terminology, by replacing “or” with “and”.
	In claims 25, 26, 56 and 57, reference to the non-functionalized silica lacks ante-cedent basis.  The Examiner suggests replacing this with “unmodified silica”.

Considering the claim interpretation of claim 1 as noted supra, the prior art rejection over Browne et al. has been withdrawn.  As applicants note in their response 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 42 to 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne et al.
	This rejection rationale is consistent with that noted in the previous office action.
	Browne et al. teach a coating composition which contains a modified silica sol in which colloidal silica is surface modified.  See for instance the abstract.  While the com-position in Browne et al. contains zinc this is not excluded from the claimed composition by virtue of the term “comprising” which is an open term allowing for unclaimed compon-ents.  
	Starting in paragraph 29 Browne et al. teach the surface modified silica sol.  Note paragraph 33 which teaches various silanes used to surface treat the silica.  This teach-es having moieties as found in claims 43 to 49 and having the formula of claim 50.  Note for instance that paragraph 33 teaches various epoxy groups meeting the elected species and the specific group in claim 49.  This meets the claimed modified colloidal silica in claim 42 as well as claims 43 to 50..
	Paragraph 34 teaches the presence of stabilizing compounds such as sodium, potassium or lithium hydroxide.  This meets the accelerator requirement of claim 42 as an inorganic salt.  This also meets the requirements of claims 51 to 55.
	With this in mind, note that paragraph 34 teaches in the silica sol/stabilizer com-position a SiO2/M2O molar ratio of at least 6:1.  Particular preference is given to a molar ratio of 10:1.  Considering a 10:1 SiO2/M2O molar ratio, this corresponds to 1 mole SiO2 to .1 mole of M2O which then corresponds to 1 mole SiO2 to .05 mole of M (in this case lithium, sodium or potassium monovalent cations).  
	The claimed X range corresponds to a ratio of 1 mole of SiO2 to .125 to .02 cation.  That is, when X is 8 and there is 1 mole of SiO2 (Nsilica =1), then Ncations = .125 and when X is 50 and there is 1 mole of SiO2 (Nsilica =1), then Ncations = .02.  

	In this manner the disclosed ratios of 10:1 and 25:1 meet that claimed X value in claim 42.  This, combined with the teachings noted above, anticipate the instant claims.
	For claims 22 and 23 see paragraph 41.
	For claims 55 to 57 see paragraph 31 which teaches a wt% of silica as claimed.  While this does not specifically teach a wt% of accelerator, note that the molar ratios as found in paragraph 34, combined with the silica amount in paragraph 31, will result in wt% that fall within the ranges of these claims.
	
The Examiner recognizes that claim 42 includes the language “wherein the com-position has a gelling time of between 1 hour and 48 hours at a temperature of between 90oC and 200oC.  The Examiner also realizes that this limitation is not specifically taught in Browne et al.  Applicants’ comments indicate that they believe that this language dis-tinguishes the claims from Browne et al.  Note, though, that products of identical chemi-cal composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties claimed will necessarily be present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	In the instant application applicants refer to paragraph 28 in Browne et al. as teaching that the silane modified silica sol is shelf stable, as defined therein.  This does not preclude the claimed wherein clause.  
	On one hand, note that the stability referenced in paragraph 28 is specific to room temperature as defined therein.  This does not reflect any gelling that could occur between 1 and 48 hours at a temperature of between 90oC and 200oC.  Reference to shelf stability is quite different from gel formation at an elevated temperature.
	On the other hand, this shelf stability is in reference to the silane modified silica sol per se and not the combination thereof with the stabilizing cations as found in para-graph 31.  It is the combination referenced in paragraph 31 that corresponds to the claimed composition.

	Finally the Examiner notes that the language in claim 42 does not require that such gelling occur.  This appears reflect a future intended use as in the composition has the ability to gel in this manner but such gelling need not occur.
	In view of these points, claims 42 to 57 are rejected.

Claims 4 and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is comparable to that made in the previous office action.  The Examiner recognizes that applicants have amended claim 4 in an effort to overcome this rejection but this was not sufficient.  The Examiner notes that the issue doesn’t concern the specific groups in the definition of R1 per se, such that applicants are welcome to amend claim 4 to include the deleted members.  Rather the issue is that R1 cannot technically be some of these groups such as hydroxyl.  The Examiner believes that applicants intend not to actually limit R1 to these groups but to reflect that R1 can include these groups.  Note for instance the language found in claims 5 and 6 in which the R1 groups “comprise” these groups (another term for include).  This is different than the language found in claim 4 which limits R1 to these specific groups.  
	Amending claim 4 with language “wherein R1 comprises a member selected from the group consisting of… and…” would overcome this rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/22/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765